Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Objection is made to claim 6 for failing to terminate with a period (“ . “).

Claim 1

    PNG
    media_image1.png
    507
    929
    media_image1.png
    Greyscale

Claims 1 – 6, 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20130206398 in view of US 20150291462, USP 9416455, and USP 8739876.
USP 20130206398 assigned to DuPont motivates the PHOSITA to formulate fracturing fluids, which USP 8739876 assigned to Halliburton Energy Services teaches are typically water-based, with oxidizing biocides to mitigate microbiological infestation of fracturing fluids.
US 20150291462 assigned to ECOLAB discloses that it was known that oxidizing biocides used to mitigate microbiological infestation in pipelines were corrosive to metal pipeline equipment [0039].
US 20150021200 to Sun or USP 9416455 assigned to Exxon/Mobil is directed to mitigating corrosion of oil field piping and equipment composed of metal or alloys (col 4 lines 8-10).  Exxon/Mobil describes drawing out a production fluid comprising an aqueous phase (col 5 line 23)1 from a wellbore 204, transporting the fluid through a series of conduits including conduit 214 (a specific type of chamber) having static mixers 228 therewithin2, introducing via conduit 224 an aqueous suspension (col 5 line 38; col 6 line 9) of a sacrificial anodic material into the statically mixed conduit / chamber 214, agitating the sacrificial anodic material as it flows through the conduit / chamber 214, contacting the production fluid comprising an aqueous phase with the sacrificial anodic material within the conduit / chamber 214.

    PNG
    media_image4.png
    555
    801
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    684
    803
    media_image5.png
    Greyscale

	Although the reference describes chemical treatment and water treatment of the production fluid comprising an aqueous phase (col 4 line 5), Exxon/Mobil does not explicitly describe treating the aqueous phase of the production fluid with an oxidizing agent.  Although Exxon/Mobil describes the sacrificial anodic material as being oxidized (col 6 line 50), presumably by corrosive H2S naturally present in crude oil and natural gas (col 7 lines 20-59), and releasing electrons (col 4 line 41), the released electrons appear to reduce H+ to hydrogen gas (col 4 line 29) rather than a deliberately added oxidizing material.  
Although Exxon/Mobil does not describe composing a fracturing fluid with the production fluid comprising an aqueous phase, the reference teaches that the sacrificial anodic material technology can be used to protect ”onshore facilities, pipelines, or any other system needing convenient protection from degradation.” 
USP 8739876 assigned to Halliburton Energy Services is cited for its comprehensive description and definition of oil patch terminology and techniques.  The reference discusses water-based fracturing fluids (col 3line 42; col 5 line 48+) and well fluid additives, e.g., corrosion inhibitors and bactericides (col 10 lines 38-44). 

It would have been obvious to have formulated the oxidizing biocide-laden fracturing fluid of USP 2130206398 of DuPont with the sacrificial anodic corrosion inhibitor of Exxon/Mobil in view of ECOLAB’s recognition that oxidizing biocides are corrosive to metal well treating equipment, Exxon/Mobil’s sacrificial anodic material technology’s ability to thwart such oxidizer-induced corrosion, and the art-recognized practice of formulating well fluids with both corrosion inhibitors and bactericides, as shown by USP 8739876 assigned to Halliburton Energy Services.
Per claim 10, the Exxon/Mobil sacrificial anodic material is described as setting on the internal surface of the metal equipment.
Per claim 11, it would have been obvious to have selected a chlorine-based biocide given the ubiquity of such biocides.
Per claim 14, the fracturing fluid is agitated in the course of passing through high volume, high pressure pumps commonly used in fracturing operations.  See USP 8739876 assigned to Halliburton Energy Services.
Per claims 2 – 4, insofar as pH is a known result-effective processing parameter, optimization of pH through routine experimentation would have been obvious. 

USP 10329883 assigned to Baker Hughes is cited of interest, but not applied.

Claims Status
	Claims 1 – 6, 8 - 14 are rejected.
	Claim 7 is cancelled.
Claims 15 – 16, 21 are not rejected over prior art, but objection is made to them for dependence on a rejected base claim.
	Claims 17 – 20 remain withdrawn.
	
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
    

    
        1 Col 5:
        
    PNG
    media_image2.png
    122
    491
    media_image2.png
    Greyscale

        
        2 Col 5:
        
    PNG
    media_image3.png
    191
    490
    media_image3.png
    Greyscale